Citation Nr: 0019007	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected 
bilateral knee disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for back disability as 
secondary to service connected bilateral knee disability.

6.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to restoration of a 30 percent disability 
rating for left knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1960 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate decisions issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that, subsequent to the last Supplemental 
Statement of the Case issued in August 1999, the appellant 
introduced into the record clinical records showing recent 
treatment for his bilateral knee disability.  See VA Form 21- 
4138 filing with attached documents submitted in January 
2000.  As such, the Board addresses the increased rating 
claims in the remand as the appellant has not waived RO 
consideration of such evidence in the first instance.  See 
38 C.F.R. § 20.1304(c)(1999).  However, as the newly 
submitted records are clearly not pertinent to the remainder 
of the claims on appeal, the Board finds that no prejudice 
results to the appellant in the Board adjudicating his 
service connection claims without prior RO consideration.  VA 
O.G.C. Prec. 16-92 (July 24, 1992).



FINDINGS OF FACT

1.  The appellant has presented competent medical evidence 
that his generalized anxiety disorder may be associated with 
pain related to his bilateral knee disability.

2.  The appellant's claim for service connection for an 
acquired psychiatric disorder as secondary to service 
connected bilateral knee disability is plausible, and VA has 
a further duty to assist him in the development of his claim.

3.  The appellant's claim of entitlement to service 
connection for PTSD is plausible, and sufficient evidence has 
been obtained for an equitable disposition of this claim.

4.  The appellant was not engaged in combat, and there is no 
corroboration or verification of the occurrence of his 
claimed stressors.

5.  The appellant's PTSD is not shown to have its origins in 
his military service.

6.  The appellant has presented competent medical opinion 
that his tinnitus stems from his in- service exposure to 
acoustic trauma.

7.  The appellant's claim for service connection for tinnitus 
is plausible.

8.  No medical evidence has been presented or secured to 
establish a causal relationship between the appellant's 
current back disability and his active service and/or his 
service connected bilateral knee disability.

9.  The claim for service connection for a back disability on 
a direct basis or as secondary to service connected bilateral 
knee disability is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder as secondary to service 
connected bilateral knee disability is well grounded, and VA 
has a further duty to assist the appellant in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. §§ 3.102 and 
3.303 (1999).

3.  The claim of entitlement to service connection for 
tinnitus is well grounded, and VA has a further duty to 
assist the appellant in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for back 
disability as secondary to service connected bilateral knee 
disability is not well grounded, and there is no further duty 
to assist the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant had active service from August 1960 to August 
1962.  His service medical records show that he incurred 
traumatic injury to both knees during basic training.  On 
another occasion during basic training, he was brought to the 
infirmary in a hysterical state for unknown reasons, but was 
returned to duty without further need of evaluation.  He was 
next seen in August 1961 with complaint of bilateral knee 
pain upon weight bearing.  He was diagnosed with bilateral 
subpatellar crepitus due to a bipartite patella on the left 
and a tripartite patella on the right.  He was prescribed a 
right knee cast and physical therapy, and placed on limited 
duty.  In October 1961, he underwent a complete left 
patellectomy at which time severe chondromalacia beneath the 
patella was noted.  Thereafter, he developed a joint 
infection secondary to a staphylococcus aureus infection 
which resulted in marked quadriceps atrophy.  He was also 
given an undetermined diagnosis (DU) of arthritis of the 
right knee due to trauma.  Otherwise, his records are 
negative for complaint, treatment, manifestation or diagnosis 
of a psychiatric disorder, tinnitus, or back disability.

The appellant's service personnel records show that, 
following basic training, he was assigned to the 1st 
Battalion, 10th Marine, 2nd Marine division throughout his 
entire tour of duty.  He completed basic training in January 
1961, at which time he was assigned to Camp Lejeune until 
September 1961.  He was assigned to a U.S. Naval Hospital 
from September 1961 to March 1962.  Thereafter, he was 
reassigned to Camp Lejeune until he was placed on the 
temporary disabled list in August 1962 because of his left 
knee disability.  His Department of Defense Form 214 
indicates that he did not participate in foreign or overseas 
service.  He was awarded the Rifle Sharp Shooters Badge, 
Rifle caliber .30, M1 and the Good Conduct Medal, but there 
are no listed decorations, awards, medals, badges etc. 
indicative of service in the Republic of Vietnam or combat 
service.  His military occupation specialty was as a Field 
Artillery Fire Control Man.

In pertinent part, the appellant was first examined by VA in 
February 1963.  At this time, his complaints were limited to 
bilateral knee pain.  There was no evidence of hearing loss, 
tinnitus, back disability and/or psychiatric disease.  His 
subsequent VA and private clinical records revealed diagnoses 
of post- operative partial patellectomy of the left knee with 
remaining symptomatic articular surface of the patella, 
marked left quadriceps atrophy and chondromalacia patella of 
the right knee with bipartite patella with two loose 
fragments.  He manifested unstable cruciate ligaments of the 
left knee and complained of give- way weakness.  In 1983, he 
was first seen by Michael V. Otis, M.D., for complaint of 
back pain which was later diagnosed as low back pain probably 
due to muscular pull and strain.  

In April 1987, Dr. Otis treated the appellant for a falling 
injury due to left knee give way which resulted in a 
concussion.  At that time, the appellant reported a history 
of 7-8 falling incidents per year due to his left knee 
disability.  In May 1987, he first complained of bilateral 
tinnitus which, according to Dr. Otis, was "related to his 
exposure to noise when he was in the service to mortars."

A June 1987 VA examination indicated diagnoses of post- 
internal derangement of the left knee with instability and 
degenerative joint disease of both knees.  The examination 
revealed normal affect, orientation and intelligence.  An 
August 1990 VA examination report reveals that he was using a 
cane and knee brace due to previous falling incidents.

VA medical records in 1992 show that the veteran complained 
of back pain and x- ray examination revealed mild 
degenerative spurring in the thoracic spine.  In October 
1993, Dr. Otis treated him for complaint of stress- related 
symptoms with paranoid behavior.  His VA clinical records 
first record his complaint of nervous problems in December 
1993.

In March 1994, the appellant was seen by Dr. Otis following 
an incident of left knee giving way resulting in a contusion 
of the left hip.  An April 1994 VA joints examination report 
reveals his complaint of irritability because of his knees 
and physical condition.  He was referred to a pain therapy 
center by Dr. Otis in May 1994.  A clinical note from The 
Therapy Center, dated in May 1994, reveals his treatment for 
hip and knee pain.  This same month, treatment records from 
Dr. Otis reveal that he began having problems with confusion, 
paranoia, depression and anxiety.  In September 1994, he was 
placed on aspirin due to small vessel changes in the brain 
which was affecting his mentation.

In a letter dated in June 1995, Duncan Ross, M.D., indicated 
that that the appellant demonstrated recurrent and intrusive 
memories, flashbacks and psychological distress related to 
his military trauma.  He also manifested symptoms of 
diminished interest in activities, sleep disturbance, 
irritability, outbursts of anger, hypervigilance, exaggerated 
startle response, paranoid ideation and occasional 
suicidal/homicidal ideation.  An magnetic resonance imaging 
(MRI) scan revealed the presence of abnormalities suggestive 
of arteriosclerotic or multiple sclerosis deterioration.  He 
was given diagnoses which included PTSD, recurrent Major 
depression with psychotic features and uncomplicated multi- 
infarct dementia.  It was noted that his psychological 
functioning deteriorated during periods of high pain.

In August 1995, a Board certified VA physician reviewed the 
evidence contained in the claims folder and offered opinion 
that there was no causal connection between the appellant's 
right knee disability and his nervous disorder.

On VA PTSD examination, dated in October 1995, the appellant 
reported exposure to combat stressors during a 6- 7 month 
assignment in Vietnam.  He further reported that the CIA 
controlled his activities so that his overseas service could 
not be verified.  He spent most of the interview informing 
the examiner on how adept he was with guerilla tactics and 
killing people.  The examiner noted that he had treated the 
appellant in March 1994 when he presented with symptoms of 
irritability, hostility, and difficulty controlling anger 
following an anonymous tip that his wife had been unfaithful.  
The examiner also noted that the recent MRI performed by Dr. 
Ross was suggestive of arteriosclerotic changes in the brain 
with possible multi- infarct dementia as the cause of his 
personality changes.  Diagnosis was of multi- infarct 
dementia with depression and possible delusions.  

Subsequent treatment records from Dr. Otis reveal complaint 
of headaches, depression and memory difficulty with worry 
that his vascular disease was progressing.  An April 1997 MRI 
of the brain revealed that his white matter disease was 
stable.

On VA PTSD examination, dated in July 1997, the appellant 
reported a recent fall injury which resulted in terrible back 
pain that was worse than his knee pain.  He complained of 
irritability, depression, easy upset, combat nightmares, 
chronic pain and difficulty sleeping.  His pain level often 
gave him suicidal thoughts.  He claimed amnesia with events 
related to the war, but recalled riding in helicopters and 
manning a 4.2 inch mortar.  He also described learning 
demolition, sniper and reconnaissance skills during basic 
training.  Diagnoses were of generalized anxiety disorder 
associated with pain and disability from pain, amnestic 
syndrome from cerebrovascular disease, and status post major 
depression with melancholia by history.  The examiner also 
indicated that the appellant possibly manifested prolonged 
PTSD, but noted that the appellant's difficulties with memory 
made it impossible to determine the diagnosis with certainty.

Records from the Child and Family Services reveal that the 
appellant was prescribed an anti- depressant in October 1997 
for chronic pain management.  In a letter dated in November 
1997, Dr. Otis indicated that the appellant's left knee 
disability caused him difficulty in walking and required the 
use of a knee brace.  He also manifested considerable pain 
with the need for medication from time to time.  A December 
1997 VA x- ray examination showed minimal degenerative 
changes of the thoracic spine since 1993.

On VA general examination, dated in January 1998, the 
appellant complained that his bilateral knee condition caused 
his back problem.  Physical examination revealed a slight 
left- sided limp without use of any appliances.  The muscle 
bulk of the lower extremities appeared to be symmetrical and 
normal with 5/5 strength testing.  Range of motion was from 1 
to 140 degrees bilaterally.  There was very little crepitance 
on the left and none on the right.  There was no evidence of 
lateral instability or cruciate ligament laxity of either 
knee.  He complained of pain in the thoracic area, but 
examination was unremarkable.  There was no radicular 
symptomatology related to the back.  It was the examiner's 
opinion that the appellant's knee disabilities would not be 
causative of any possible minimal degenerative changes in the 
thoracic spine.

A February 1998 clinical record from the Tennessee Orthopedic 
Clinic, P.C., reveals the appellant's report of falling 
injury to the upper back in August 1997.  His primarily 
complaint was of well localized pain in the T4- 5 spinous 
process.  His knees showed some crepitus at the 
patellofemoral area of both knees.  There was no effusion or 
ligamentous instability bilaterally.  Range of motion of 
about 0- 140 degrees bilaterally.  An x- ray examination 
revealed mild to moderate spondylosis of the mid and lower 
thoracic spine.  No definite fractures were identified.  X- 
ray examination of the knees revealed calcification of the 
medial meniscus of the left knee.  Impressions included upper 
back strain v. occult fracture.  

In a letter dated in March 1999, Dr. Ross reported that the 
appellant was confronted with events during his service in 
Southeast Asia which involved actual and threatened injury or 
death.  Dr. Ross further reported the appellant's report 
that, shortly before he was discharged, he was warned by a 
"mysterious figure" never to talk about his experiences in 
Southeast Asia.  According to Dr. Ross, the warning from this 
mysterious figure scared the appellant so bad that he has 
been unable to talk in depth about his experiences.

According to additional statements of record, the appellant 
contends that he trained South Vietnamese troops in combat 
situations.  He further contends that he was exposed to small 
arms fire and mortars while in Vietnam.  According to lay 
statements submitted by his wife, he has threatened to kill 
himself because of the pain associated with his bilateral 
knee disability.  His wife is of the opinion that his chronic 
pain is responsible for his depression.

II.  Service connection - an acquired psychiatric disorder

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Additionally, service connection may be established on a 
secondary basis for "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  See also 38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The appellant contends that he manifests a nervous condition 
and depression as a "residual effect" of pain associated 
with his service connected bilateral knee disability.  His 
clinical records first reveal his treatment for stress 
related problems with paranoid thoughts in 1993 with 
subsequent onset of symptoms of depression, confusion, 
anxiety and difficulty with thought processes many years 
after service.  At this time, an MRI examination revealed 
arteriosclerotic or multiple sclerosis deterioration which 
were affecting his mentation.  However, he was also referred 
for pain management therapy as, noted by Dr. Otis, his 
psychological functioning deteriorated during periods of high 
pain due to his knees and hips.

In August 1995, a VA Board certified examiner, upon review of 
the claims folder, provided opinion that no relationship 
existed between the appellant's nervous disorder and his 
service connected right knee disability.  However, in July 
1997, a VA PTSD examiner offered a diagnosis of generalized 
anxiety disorder associated with pain and disability from 
pain.  At this time, the examiner noted that the appellant 
experienced pain due to injuries of the knees and back, but 
he did not clarify which source(s) of pain were responsible 
for the appellant's anxiety disorder.

The Board is of the opinion that the medical evidence of 
record, when viewed in the light most favorable to the 
appellant's claim, is sufficient to render the claim 
plausible.  In this respect, the appellant has presented a 
competent medical diagnosis of generalized anxiety disorder 
associated with pain and disability from pain which may be 
due, in part, to his service connected bilateral knee 
disability.  However, the Board is further of the opinion 
that further clarifying opinion is necessary prior to any 
further adjudication of this claim on the merits.

III.  Service connection - PTSD

The appellant contends, in essence, that his PTSD stems from 
his exposure to traumatic events during overseas service in 
Vietnam.  His private medical records reflect that he has 
been diagnosed with PTSD and, for purposes of a well grounded 
analysis, the truthfulness of his assertions of exposure to 
traumatic events during service is presumed.  See King v. 
Brown 5 Vet. App. 19 (1993).  Thus, the Board finds that his 
claim for service connection for PTSD is well grounded.  
Cohen v. Brown, 10 Vet. App 128 (1997).  The Board further 
finds that the RO has obtained all pertinent records 
necessary for an equitable disposition of this appeal, to 
include service medical records, service personnel records as 
well as private and VA clinical records.  The record does not 
disclose the existence of any pertinent evidence necessary to 
the adjudication of this case.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

Once a well grounded claim for PTSD has been established, a 
claimant has the further burden to establish entitlement to 
an award of PTSD by submitting (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen, 10 Vet. App. at 138.  In this case, 
the RO has denied the service connection claim on the basis 
that the appellant has failed to provide credible supporting 
evidence that his claimed in- service stressors, which have 
been found productive of his PTSD, actually occurred.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept the appellant's 
assertions that he was engaged in combat but, in arriving at 
its findings of fact, the credibility of the veteran's 
testimony and statements of record must be addressed.  Cohen, 
10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post- service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI (1998).

Based upon the above, the Board finds that the appellant's 
allegations of exposure to combat and non- combat stressors 
while performing a CIA- controlled mission in Vietnam are 
unsupported and unsupportable.  In this respect, he has not 
provided any specific date of his alleged overseas service 
and, as noted by the VA examiner in 1997, he no longer 
recalls any specific details of his claimed combat exposure.  
Of considerable significance, the Board notes that his 
service personnel records positively document that he served 
in the United States during his entire tour of duty.  The 
Board further notes that he was placed on limited duty for a 
significant duration of his active service as a result of his 
bilateral knee disability.  His DD 214 indicates that he did 
not participate in foreign or overseas service, and that he 
has not been given any awards indicative of combat exposure.  
There is also no other credible evidence of the occurrence of 
a non- combat stressor which has been linked to the PTSD 
diagnosis.  As his assertions of exposure to combat stressors 
are not corroborated by his service records or otherwise 
established by a credible history of such events, the Board 
finds, by a preponderance of the evidence, that the appellant 
did not engage in combat.  As such, the presumptive 
provisions of 38 U.S.C.A. § 1154(b) are not applicable in 
this case.

In arriving at this decision, the Board notes that, during 
the pendency of this appeal, VA has made substantive 
revisions to 38 C.F.R. § 3.304(f), which is the regulatory 
provision which governs the type(s) of evidence required to 
establish service connection for PTSD.  See 64 Fed.Reg. 
32807-32808 (June 18, 1999).  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in- service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  In this case, the Board 
has made a specific finding that the appellant did not engage 
in combat during service.  As such, the regulatory revisions 
to 38 C.F.R. § 3.304(f) have no substantive effect in this 
case.  Accordingly, the Board is of the opinion that no 
prejudicial error falls upon the appellant in the Board's 
resolution of his claim on appeal.

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).

IV.  Service connection - tinnitus

The appellant contends that his tinnitus stems from his in- 
service exposure to acoustic trauma.  As noted above, his 
service records reveal his probable exposure to acoustic 
trauma as a Field Artillery Fire Control Man.  The medical 
evidence first shows his complaint of tinnitus in May 1987, 
at which time Dr. Otis noted that "[the appellant] has 
tinnitus bilaterally, related to his exposure to noise when 
he was in the service to mortars."  Based upon the above, 
the Board finds that the appellant has submitted a well 
grounded claim for service connection for tinnitus.  As 
addressed in the remand appended to this decision, the Board 
is of the opinion that further development of this claim is 
necessary prior to any further adjudication.


V.  Service connection - back disability

The appellant finally contends that he manifests a back 
disability as a result of a falling injury caused by his 
bilateral knee disability.  His service medical records show 
no evidence of complaint of, or treatment for, a back 
disability.  His clinical records first show that he was 
first treated for low back pain related to a muscular pull 
and strain in 1983.  He reports a history of the onset of 
back pain following a falling injury as a result of his knee 
disability in the summer of 1997, and his clinical records do 
show a well documented history of complaint of falling 
injuries related to his bilateral knee disability.  A 
December 1997 VA x- ray examination first revealed minimal 
degenerative changes of the thoracic spine.  A February 1998 
private medical examination included impressions of upper 
back strain v. occult fracture with x- ray examination 
findings of mild to moderate spondylosis of the mid and lower 
thoracic spine without definite evidence of fractures.

In this case, the appellant has offered his own opinion that 
his current back disability is causally related to his 
bilateral knee disability.  However, as noted above, he is 
not competent to speak to the etiology of his current back 
disability.  Espiritu, 2 Vet.App. 492 (1992).  The only 
opinion of record, that of a VA examiner in January 1998, 
failed to find a correlation between his degenerative changes 
in his thoracic spine and his service connected bilateral 
knee disability.  It is not contended, and it is not shown, 
that his current back disability was incurred or aggravated 
during service.  In the absence of medical evidence 
establishing a causal relationship between his current back 
disability and his active service and/or his service 
connected bilateral knee disability, the claim must be denied 
as not well grounded.  See Edenfield, 8 Vet.App. 384 (1996) 
(en banc).



ORDER

The claim for service connection for an acquired psychiatric 
disorder as secondary to service connected bilateral knee 
disability is well grounded.  To this extent only, the appeal 
is granted.

Service connection for PTSD is denied.

The claim for service connection for bilateral hearing loss 
disability is denied as not well grounded.

The claim for service connection for tinnitus is well 
grounded.  To this extent only, the appeal is granted.

The claim for service connection for a back disability as 
secondary to service connected bilateral knee disability is 
denied as not well grounded.


REMAND

With respect to the hearing loss claim, copies of the service 
medical records that are associated with the claims file 
include a document showing results from a "Group Screening 
Audiogram".  The document is not entirely legible, and the 
tests results have not been interpreted by an audiologist.  
To this point, then, it cannot be determined whether hearing 
loss was present in service.  The first medical evidence of 
such disability dates from 1992, many years after service.  
In a note dated in October 1998, Dr. Otis indicated that the 
appellant had symptoms of hearing loss and tinnitus dating to 
the 1960's.

The Board is of the opinion that the RO should attempt to 
obtain a more legible copy of the Group Screening Audiogram 
and then have the Audiogram interpreted by an audiologist.  
38 U.S.C.A. § 5103(a).  Then, he should be afforded VA 
examination to determine the onset and etiology of hearing 
loss disability.

As the claims entitlement to service connection for an 
acquired psychiatric disorder as secondary to service 
connected bilateral knee disability and tinnitus are well 
grounded, VA may undertake development to assist the 
appellant in developing facts pertinent to his claims.  See 
Morton, 12 Vet.App. at 486 (1999).  Based upon the particular 
facts of this claim, the Board is of the opinion that the 
appellant should be afforded VA mental disorders examination 
in order to determine whether he appellant manifests an 
acquired psychiatric disorder as a result of his service 
connected bilateral knee disabilities.  Additionally, he 
should be afforded VA audiology examination in order to 
determine the etiology of his tinnitus disability.

As noted in the Introduction, the appellant submitted to the 
Board VA outpatient treatment records which show his recent 
treatment for both knees.  This evidence has not been 
considered by the RO and the appellant has not waived RO 
consideration.  Accordingly, the case is remanded to the RO 
for consideration of the additional evidence, any further 
development deemed necessary, and the issuance of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c) 
(1999).

Furthermore, upon review of the record, the Board notes that 
VA examination reports of record have not assessed the extent 
of functional loss of use of both knees due to weakness, 
excess fatigability, incoordination, pain or pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
view of the above, the Board is of the opinion that the 
appellant should be afforded another VA examination by an 
orthopedic specialist for the purpose of determining the 
nature and severity of the right and left knee disabilities, 
to include opinion concerning the extent of functional loss 
due to weakness, excess fatigability, incoordination, pain or 
pain on movement.

Additionally, in view of the fact that the appellant has 
degenerative arthritis of both knees, the attention of the RO 
is directed to VA O.G.C. Prec. Op. No. 09-98 (August 14, 
1998) wherein it was held that, where a claimant has 
instability of the knee and arthritis with limitation of 
motion which at least meets the criteria for a zero percent 
disability evaluation under Diagnostic Codes 5260 or 5261, 
separate ratings may be assigned under Diagnostic Codes 5257 
and 5003.  Cf. VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain either the 
original of the Group Screening Audiogram included 
in the veteran's service medical records, or a 
more legible copy of that audiogram.

2.  The RO should obtain the appellant's current 
private and VA clinical records, and associate 
those records with the claims folder.

3.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matters in question while this 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

4.  Following the receipt of any additional 
records, the appellant should be afforded VA 
mental disorders examination in order to determine 
whether he manifests an acquired psychiatric 
disorder as secondary to his service connected 
bilateral knee disability.  The examiner should 
review the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions:  (1) What are 
the current psychiatric diagnoses; (2) Is it at 
least as likely as not that the appellant 
manifests an acquired psychiatric disorder as 
secondary to his service connected bilateral knee 
disability?  The examiner must provide a rationale 
for the opinions expressed.  The claims folder and 
a copy of this remand should be made available to 
the examiner.

5.  The appellant should also be afforded VA 
audiology examination to determine the likely date 
of onset and etiology of hearing loss disability 
and tinnitus.  The examiner should interpret the 
Group Screening Audiogram.  Following examination, 
the examiner should answer the following 
questions:  (1) Is it at least as likely as not 
that the appellant's hearing loss disability began 
in service or results from his exposure to 
acoustic trauma in service; and (2) Is it at least 
as likely as not that the appellant's tinnitus 
results from his exposure to acoustic trauma in 
service?  The rationale for the opinion should be 
set forth.  The claim folder and a copy of this 
remand must be made available to the examiner.

6.  Finally, the appellant should be afforded a VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and severity of 
the right and left knee disabilities.  A detailed 
history should be obtained from the appellant and 
the record carefully reviewed.  In addition to 
addressing the range of motion and structural 
integrity of the appellant's knees, the examiner 
is requested to specifically address whether there 
is functional loss due to weakness, excess 
fatigability, incoordination, pain or pain on 
movement.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(medical examination must comply with requirements 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare-ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The examiner 
must provide a rationale for the opinions 
expressed.  The claims file and a copy of this 
remand must be made available to the examiner.

5.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination(s) without good cause, his original 
claims shall be rated based upon the evidence of 
record and his increased rating claims may be 
denied.  38 C.F.R. § 3.655(b) (1999).

6.  Following the completion of the above, the RO 
should readjudicate the claims on appeal with 
consideration of all the evidence of record, to 
include any additional evidence obtained pursuant 
to this remand.  With respect to the claims for an 
increased rating, the RO should consider all 
relevant schedular criteria including Diagnostic 
Code 5003 and VA O.G.C. Prec. Op. No. 09-98 
(August 14, 1998).  Consideration of 
extraschedular evaluations for the knee 
disabilities under 38 C.F.R. §§ 3.350, 4.40, 4.45, 
and 4.59 is also requested and, therefore, must be 
addressed on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



